Exhibit 10.4

 

BB&T                                                                                    
Branch Banking & Trust Co.

                                                                                                                                                           

 

                                                                                                         
Funds Management Group

                                                                                                         
Mailcode:  011-16-17-10

                                                                                                         
200 West Second Street

                                                                                                         
Winston-Salem, NC  27101

 

 

October 20, 2008

 

 

Industrial Services of America, Inc.

Attention: Mr. Alan Schroering

Fax: (502) 515-1700    Phone: (502) 214-3710

From:   R. Kevin Randal, Vice President

Branch Banking & Trust Company (BB&T)

200 West Second Street, 17th Floor

Winston-Salem, NC 27101

Telephone: (336) 733-2853

Fax #: (336) 733-2883

 

Re: Confirmation of USD 2,897,114.77 amortizing swap commencing October 15, 2008

 

Dear Mr. Schroering:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Branch Banking and Trust Company ("BB&T")
and Industrial Services of America, Inc. ("Counterparty") on the Trade Date
specified below (the "Swap Transaction"). This letter agreement constitutes a
"Confirmation" under the ISDA Agreement defined below.

 

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. ("ISDA")
are incorporated into this Confirmation.  In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.

 

1.

This confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of December 22, 2006 (as amended and supplemented, the
"Agreement"), between us.  All provisions contained in the Agreement govern this
Confirmation except as expressly modified below. Pursuant to ISDA guidelines,
the mutual agreement of terms commenced the transaction being confirmed.  This
facsimile transmission serves as additional evidence of a binding supplement to
the Agreement.  We request that you sign this Confirmation and return it to us
by facsimile.

 

 

 

2.

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

 

 

 

 

Notional Amount:

(i) USD 2,897,114.77 for the initial Calculation Period, and thereafter (ii) the
amounts as detailed in the Schedule of Notional Amounts attached hereto.

 

 

 

 

Trade Date:

October 15, 2008

 

 

 

 

Effective Date:

October 15, 2008

 

 

 

 

Termination Date:

May 7, 2013, subject to adjustment in accordance with the Modified Following
Business Day Convention.

 

 

 

Fixed Amounts:

 

 

 

 

 

Fixed Rate Payer:

Counterparty

 

 

 

 

Fixed Rate Payer Payment Dates:

The 7th calendar day of each month during the Term of this Transaction,
commencing November 7, 2008 and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.

 

 

 

 

Fixed Rate:

5.65000 percent per annum

 

 

 

 

Fixed Rate Day Count Fraction

Actual / 360

 

 

 

Floating Amounts:

 

 

 

 

 

Floating Rate Payer:

BB&T

 

 

 

 

Floating Rate Payer Payment
Dates:

The 7th calendar day of each month during the Term of this Transaction,
commencing November 7, 2008 and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.

 

 

 

 

Floating Rate for initial
Calculation Period:

5.6275% including spread

 

 

 

 

Floating Rate Option:

USD-LIBOR-BBA to include spread

For purposes of this Confirmation, the definitions of (i) 'USD-LIBOR-BBA' and
(ii) 'USD-LIBOR Reference Banks' in Section 7.1 (ab)(xxii) and Section 7.1
(ab)(xxv), respectively, of the Definitions are hereby amended by deleting all
references in such definitions to 'two London Banking Days' and inserting '0
London Business Days' in lieu thereof.

 

 

 

 

Designated Maturity:

Monthly

 

 

 

 

Spread:

162.5 basis points

 

 

 

 

Floating Rate Day Count
Fraction:

Actual / 360

 

 

 

 

Business Days:

New York, London

 

 

 

 

Business Day Convention:

Modified Following

 

 

 

 

Reset Dates:

The 1st calendar day of each month, subject to adjustment in accordance with the
Preceding Business Day Convention.

 

 

 

 

Compounding:

Inapplicable

 

 

 

 

Calculation Agent:

BB&T, unless otherwise specified in Agreement

 

 

 

3.

Account Details:

 

 

 

 

 

Payments to BB&T:

Fed Funds to BB&T-ABA NO. 053101121
Acct. No. 9116001188867
Attn: Funds Management Derivative Operations

 

 

 

 

Payments to Counterparty:

Please provide to expedite payment
                                                                                             
                                                                                             
                                                                                             

 

 

 

4.

Offices:

 

 

 

 

 

Office of BB&T:

Winston-Salem, NC

 

 

 

 

Office of Counterparty:

Louisville, KY

 

 

 

 

Non-Reliance:

Each party represents to the other party that it is acting for its own account,
and has made its own independent decisions to enter into this Transaction and as
to whether this Transaction is appropriate or proper for it based on its own
judgment and upon advice from such advisors as it has deemed necessary.  It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction, it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction.  No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

 

 

 

 

 

 

 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us within 5 business days, signed by a vice president or above who is
authorized to sign financial instrument contracts on behalf of the Counterparty
to:

BB&T Funds Management
Attn: R. Kevin Randal
Fax#: (336) 733-2883

 

This Confirmation shall be conclusively deemed accurate and complete by
Counterparty if not executed and returned to us within the timeframe established
above.

 

 

Yours sincerely,

 

Branch Banking & Trust Company

 

 

 

By:

/s/ R. Kevin Randall

 

 

 

 

Name:

R. Kevin Randall

 

 

 

 

Title:

Vice President

 

 

 

Confirm as of the
Date first above written;
Industrial Services of America, Inc.

 

 

 

 

 

By:

/s/ Harry Kletter

 

By:

 

 

 

 

 

 

Name:

Harry Kletter

 

Name

 

 

 

 

 

 

Title:

CEO

 

Title:

 

 

Trade ID: 16582NC

Confirmation of USD 2,897,114.77 amortizing swap commencing October 15, 2008
Termination Date May 7, 2013

 

 

--------------------------------------------------------------------------------

 

Industrial Services of America, Inc.

 

Schedule of Notional Amounts
(In accordance with the Modified Following Business Day Convention)

 

From and
Including

To but
Excluding

Notional
Amount

Effective Date

11/7/2008

2,897,114.77

11/7/2008

12/7/2008

2,877,441.23

12/7/2008

1/7/2009

2,857,767.69

1/7/2009

2/7/2009

2,838,094.15

2/7/2009

3/7/2009

2,818,420.61

3/7/2009

4/7/2009

2,798,747.07

4/7/2009

5/7/2009

2,779,073.53

5/7/2009

6/7/2009

2,759,399.99

6/7/2009

7/7/2009

2,739,726.45

7/7/2009

8/7/2009

2,720,052.91

8/7/2009

9/7/2009

2,700,379.37

9/7/2009

10/7/2009

2,680,705.83

10/7/2009

11/7/2009

2,661,032.29

11/7/2009

12/7/2009

2,640,197.22

12/7/2009

1/7/2010

2,619,362.15

1/7/2010

2/7/2010

2,598,527.08

2/7/2010

3/7/2010

2,577,692.01

3/7/2010

4/7/2010

2,556,856.94

4/7/2010

5/7/2010

2,536,021.87

5/7/2010

6/7/2010

2,515,186.80

6/7/2010

7/7/2010

2,494,351.73

7/7/2010

8/7/2010

2,473, 516.66

8/7/2010

9/7/2010

2,452,681.59

9/7/2010

10/7/2010

2,431,846.52

10/7/2010

11/7/2010

2,411,011.45

11/7/2010

12/7/2010

2,388,946.28

12/7/2010

1/7/2011

2,366,881.11

1/7/2011

2/7/2011

2,344,815.94

2/7/2011

3/7/2011

2,322,750.77

3/7/2011

4/7/2011

2,300,685.60

4/7/2011

5/7/2011

2,278,620.43

5/7/2011

6/7/2011

2,256,555.26

6/7/2011

7/7/2011

2,234,490.09

7/7/2011

8/7/2011

2,212,424.92

8/7/2011

9/7/2011

2,190,359.75

9/7/2011

10/7/2011

2,168,294.58

10/7/2011

11/7/2011

2,146,229.41

11/7/2011

12/7/2011

2,122,861.52

12/7/2011

1/7/2012

2,099,493.63

1/7/2012

2/7/2012

2,076,125.74

2/7/2012

3/7/2012

2,052,757.85

3/7/2012

4/7/2012

2,029,389.96

4/7/2012

5/7/2012

2,006,022.07

5/7/2012

6/7/2012

1,982,654.18

6/7/2012

7/7/2012

1,959,286.29

7/7/2012

8/7/2012

1,935,918.40

8/7/2012

9/7/2012

1,912,550.51

9/7/2012

10/7/2012

1,889,182.62

10/7/2012

11/7/2012

1,865,814.73

11/7/2012

12/7/2012

1,841,067.20

12/7/2012

1/7/2013

1,816,319.67

1/7/2013

2/7/2013

1,791,572.14

2/7/2013

3/7/2013

1,766,824.61

3/7/2013

4/7/2013

1,742,077.08

4/7/2013

Termination Date

1,717,329.55

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 